Citation Nr: 0408161	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  02-14 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for chronic headaches, 
including as an undiagnosed illness under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117.

3.  Entitlement to service connection for symptoms of chronic 
fatigue, including as an undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117.

4.  Entitlement to service connection for symptoms of sleep 
disturbance, including as an undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117.

5.  Entitlement to service connection for symptoms of 
multiple joint pain, including as an undiagnosed illness 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.117.

6.  Entitlement to service connection for symptoms of memory 
loss, including as an undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117.

7.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1984 to September 
1994.  His Department of Defense (DD) Form 214 indicates that 
he was awarded the Southwest Asia Service Medal and the 
Kuwait Liberation Medal.

This appeal arises from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  In this decision, the RO denied entitlement to 
service connection for a psychiatric disability.  The RO also 
denied entitlement to service connection for chronic 
headaches, chronic fatigue, sleep disturbance, multiple joint 
pain, and memory loss, to include the issue of whether these 
symptoms are the result of an undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117.

In written contentions submitted directly to the Board of 
Veterans' Appeals (Board) in February 2004, the veteran's 
representative appears to raise the issue of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
This matter is referred to the RO for appropriate action.

As discussed below, the issues on appeal are being REMANDED 
to the RO via the Veterans Benefits Administration's Appeals 
Management Center (VBA AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The service medical records indicate that the veteran may 
have been exposed to toxic chemicals while painting.  It also 
appears that he served during the Gulf War in the early 
1990s.  He has presented lay evidence, and some post-service 
medical treatment, for symptoms of psychiatric problems, 
headaches, chronic fatigue, sleep disturbance, multiple joint 
pain, and memory loss.  He has contended that these problems 
were either directly incurred during military service or are 
a result of his active service in the Gulf War.

A review of the claims file indicates that there are no 
medical opinions of record that have discussed whether there 
is any relationship between the above noted disabilities and 
the veteran's military service.  As previously noted, the 
veteran is competent to provide evidence regarding injuries 
and symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The United States (U.S.) Court of 
Appeals for Veterans Claims (Court) ruled that when there is 
evidence of a chronic disorder during military service or 
within a presumptive period, VA's duty to assist requires 
that a medical examination and opinion be obtained that 
discusses the relationship between the veteran's in-service 
and current conditions.  Myers v. Brown, 5 Vet. App. 3, 4-5 
(1993); see also 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  In addition, VA adjudicators 
cannot base their decisions on their own unsubstantiated 
medical opinions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  On remand, the veteran should be afforded the 
appropriate VA examinations in order to determine whether any 
medical nexus exists between his current 
symptoms/disabilities and his active military service.

A VA physical examination report of March 2002 noted the 
veteran's complaints in connection with his Gulf War service.  
This examiner indicated that the veteran was being scheduled 
for a "Gulf War physical examination."  In July 2003, the 
veteran requested the RO's assistance in obtaining such an 
examination.  The RO responded in a letter of the same month 
that the veteran would have to directly contact his local VA 
Medical Center to schedule such an examination.  In September 
2003, the veteran appears to have informed the RO that this 
examination had taken place in July 2003.  The RO obtained 
the veteran's outpatient records dated from March to 
September 2003 from the Boise, Idaho VA Medical Center.  
Whether or not the veteran actually received a Gulf War 
physical examination at this facility was not noted in the 
obtained records.  The Court held in Culver v. Derwinski, 3 
Vet. App. 292 (1992), that VA's duty to assist requires it to 
obtain all pertinent medical evidence which has been called 
to its attention by the veteran or by the evidence of record.  
On remand, it must be clarified whether the veteran has been 
given the planned Gulf War physical examination and, if so, a 
copy of this examination report should be incorporated into 
the claims file.  All VA treatment records dated since March 
2002 should also be associated with the claims folder.  

Finally, the veteran's claim for an increased evaluation for 
his service-connected degenerative disc disease was denied in 
a rating decision of March 2002.  The veteran submitted a 
substantive appeal (VA Form 9) for the current case in 
September 2002.  In this document, he appears to contend that 
his low back disability is significantly worse than currently 
evaluated.  A statement of the case (SOC) was not issued 
regarding this matter.

Based on this evidence, the Board finds that the appellant 
has submitted a timely notice of disagreement (NOD) regarding 
the issue of an increased evaluation for degenerative disc 
disease of the lumbar spine.  This NOD was apparently 
received within one year after notification of the RO's 
determination and therefore has been timely submitted.  See 
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201.  Under the 
circumstances, this issue is not yet ripe for appellate 
review and must be remanded to the AOJ to ensure protection 
of the veteran's due process rights.  See 38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200; see also Manlincon v. West, 12 
Vet. App. 238 (1999).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The VBA AMC should conduct a review 
of the claims file and ensure that no 
other notification or development action 
is required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  If 
further action is required, undertake it 
before further adjudication of the 
claims.  
2.  The VBA AMC should verify the dates 
of the veteran's active service in the 
Persian Gulf.

3.  The VBA AMC should contact the VA 
Medical Center in Boise, Idaho, and 
request a copy of any "Gulf War physical 
examination" afforded the veteran from 
March 2002 to the present time.  If such 
an examination report is unavailable, the 
VAMC should be instructed to provide VA 
with a negative response and the reasons 
for the inability to provide the 
requested record.  In addition, the 
veteran's inpatient and outpatient 
treatment records dated from March 2002 
to the present time must be requested.  
All evidence or responses received should 
be incorporated into the veteran's claim 
file.

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
folder and a copy of this remand are to 
be made available to the examiner prior 
to the examination, and the examiner is 
asked to indicate whether or not he or 
she has reviewed the claims folder. 

The examiner should render diagnoses of 
all current psychiatric disorders found 
to be present.  The examiner should 
utilize the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) in arriving at diagnoses.  

The examiner should specifically indicate 
whether or not sleep disturbance, memory 
loss, and fatigue are symptoms of a 
diagnosed disability, i.e., depression, 
or are attributable to an undiagnosed 
illness.  All necessary tests in order to 
determine the correct diagnosis as 
determined by the examiner are to be 
done.  If no such disorder is found, the 
examiner should so state. 

If there are any objective indications of 
sleep disturbance, memory loss, and 
fatigue that cannot be attributed to any 
organic or psychological cause, the 
examiner should so state.  The examiner 
should identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis.  

The examiner should also render and 
opinion concerning the date of onset and 
etiology of any current acquired 
psychiatric disorder and/or any 
disability manifested by sleep 
disturbance, memory loss, and fatigue.  
Is it at least as likely as not that any 
such disability, if present, had its 
onset during service and/or is related to 
any in-service disease or injury?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

5.  The veteran should be afforded a VA 
neurological examination.  The claims 
folder and a copy of this remand are to 
be made available to the examiner prior 
to the examination, and the examiner is 
asked to indicate whether or not he or 
she has reviewed the claims folder. 

The examiner should render diagnoses of 
all current disabilities manifested by 
headaches found to be present. 
The examiner should specifically indicate 
whether or not headaches are symptoms of 
a diagnosed disability, i.e., migraines, 
or are attributable to an undiagnosed 
illness.  All necessary tests in order to 
determine the correct diagnosis as 
determined by the examiner are to be 
done.  If no such disorder is found, the 
examiner should so state. 

If there are any objective indications of 
headaches that cannot be attributed to 
any organic or psychological cause, the 
examiner should so state.  The examiner 
should identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis.  

The examiner should also render and 
opinion concerning the date of onset and 
etiology of any current disability 
manifested by headaches.  Is it at least 
as likely as not that any such 
disability, if present, had its onset 
during service and/or is related to any 
in-service disease or injury, including 
the notations of headaches in service and 
exposure to toxic chemicals?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

6.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder and a copy of this remand are to 
be made available to the examiner prior 
to the examination, and the examiner is 
asked to indicate whether or not he or 
she has reviewed the claims folder. 

The examiner should render diagnoses of 
all current disabilities manifested by 
joint pain (other than degenerative disc 
disease of the lumbar spine) found to be 
present.  The examiner should 
specifically indicate whether or not 
joint pain is a symptom of a diagnosed 
disability, or is attributable to an 
undiagnosed illness.  All necessary tests 
in order to determine the correct 
diagnosis as determined by the examiner 
are to be done.  If no such disorder is 
found, the examiner should so state. 

If there are any objective indications of 
joint pain that cannot be attributed to 
any organic or psychological cause, the 
examiner should so state.  The examiner 
should identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis.  

The examiner should also render and 
opinion concerning the date of onset and 
etiology of any current disability 
manifested by joint pain.  Is it at least 
as likely as not that any such 
disability, if present, had its onset 
during service and/or is related to any 
in-service disease or injury?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

7.  The VBA AMC should issue a SOC 
regarding the March 2002 decision that 
denied entitlement to an increased 
evaluation for degenerative disc disease 
of the lumbar spine.  The appellant and 
representative should then be given the 
opportunity to respond thereto.  Only if 
the appellant submits a timely 
substantive appeal should this issue be 
referred back to the Board for appellate 
review.  

8.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
decision with respect to these claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORNZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




